Order of Supreme Court, Bronx County (Anita Florio, J.), entered July 21, 1989, which, inter alia, denied defendant’s motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs.
Although the alleged malpractice occurred in Westchester County, where the plaintiff resides, the defendant’s motion to *154change venue was properly denied. Defendant resides in Bronx County, therefore venue in that county is proper (CPLR 503 [a]). A transitory action should, as a general rule, be tried where the cause of action arises. However, where plaintiffs choice of venue is otherwise proper, the failure of defendant to provide a list of prospective witnesses, and a statement as to the nature of their testimony and how they would be inconvenienced, is fatal to a motion (Firoozan v Key Food Supermarket, 151 AD2d 334). Concur—Murphy, P. J., Sullivan, Carro and Milonas, JJ.